UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22298 Starboard Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Address of principal executive offices)(Zip code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: March 31 Date of reporting period: July 1, 2011 - June 30, 2012 PROXY VOTING RECORDS Crescent Mid Cap Macro Fund There were no matters relating to a portfolio security considered at any shareholder meeting held during the period covered by this report with respect to which the registrant was entitled to vote. Crescent Strategic Income Fund There were no matters relating to a portfolio security considered at any shareholder meeting held during the period covered by this report with respect to which the registrant was entitled to vote. PROXY VOTING RECORDS Crescent Large Cap Macro Fund SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) Security Meeting Type Annual Ticker Symbol SLB Meeting Date 11-Apr-2012 ISIN AN8068571086 Agenda 933556827 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PETER L.S. CURRIE Management For For 1B. ELECTION OF DIRECTOR: TONY ISAAC Management For For 1C. ELECTION OF DIRECTOR: K. VAMAN KAMATH Management For For 1D. ELECTION OF DIRECTOR: PAAL KIBSGAARD Management For For 1E. ELECTION OF DIRECTOR: NIKOLAY KUDRYAVTSEV Management For For 1F. ELECTION OF DIRECTOR: ADRIAN LAJOUS Management For For 1G. ELECTION OF DIRECTOR: MICHAEL E. MARKS Management For For 1H. ELECTION OF DIRECTOR: ELIZABETH A. MOLER Management For For 1I. ELECTION OF DIRECTOR: LUBNA S. OLAYAN Management For For 1J. ELECTION OF DIRECTOR: L. RAFAEL REIF Management For For 1K. ELECTION OF DIRECTOR: TORE I. SANDVOLD Management For For 1L. ELECTION OF DIRECTOR: HENRI SEYDOUX Management For For 2. TO APPROVE AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE THE COMPANY'S 2011 FINANCIAL STATEMENTS AND DECLARATIONS OF DIVIDENDS. Management For For 4. TO APPROVE THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For Crescent Large Cap Macro Fund 5. TO APPROVE AMENDMENTS TO THE COMPANY'S 2 PLAN FOR NON-EMPLOYEE DIRECTORS TO INCREASE THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE AND MAKE CERTAIN TECHNICAL CHANGES. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 10-Apr-2012 10-Apr-2012 NESTLE S.A. Security Meeting Type Annual Ticker Symbol NSRGY Meeting Date 19-Apr-2012 ISIN US6410694060 Agenda 933572302 - Management Item Proposal Type Vote For/Against Management 1A. APPROVAL OF THE ANNUAL REPORT, THE FINANCIAL STATEMENTS OF NESTLE S.A. AND THE CONSOLIDATED FINANCIAL STATEMENTS OF THE NESTLE GROUP FOR Management For For 1B. ACCEPTANCE OF THE COMPENSATION REPORT 2011 (ADVISORY VOTE) Management For For 2. RELEASE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND OF THE MANAGEMENT Management For For 3. APPROPRIATION OF PROFITS RESULTING FROM THE BALANCE SHEET OF NESTLE S.A. (PROPOSED DIVIDEND) FOR THE FINANCIAL YEAR 2011 Management For For 4A. RE-ELECTION TO THE BOARD OF DIRECTOR: MR. DANIEL BOREL Management For For Crescent Large Cap Macro Fund 4B. ELECTION TO THE BOARD OF DIRECTOR: MR. HENRI DE CASTRIES Management For For 4C. RE-ELECTION OF THE STATUTORY AUDITOR: KPMG SA, GENEVA BRANCH Management For For 5. CAPITAL REDUCTION (BY CANCELLATION OF SHARES) Management For For 6. IN THE EVENT OF A NEW OR MODIFIED PROPOSAL BY A SHAREHOLDER DURING THE ANNUAL GENERAL MEETING, I INSTRUCT THE INDEPENDENT REPRESENTATIVE TO VOTE IN FAVOR OF THE PROPOSAL OF THE BOARD OF DIRECTORS Management For For 7. MARK THE BOX AT THE RIGHT IF YOU WISH TO GIVE A PROXY TO THE INDEPENDENT REPRESENTATIVE, MR. JEAN-LUDOVIC HARTMANN (AS FURTHER DISCUSSED IN THE COMPANY'S INVITATION) Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 10-Apr-2012 10-Apr-2012 HONEYWELL INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol HON Meeting Date 23-Apr-2012 ISIN US4385161066 Agenda 933558631 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GORDON M. BETHUNE Management 1B. ELECTION OF DIRECTOR: KEVIN BURKE Management Crescent Large Cap Macro Fund 1C. ELECTION OF DIRECTOR: JAIME CHICO PARDO Management 1D. ELECTION OF DIRECTOR: DAVID M. COTE Management 1E. ELECTION OF DIRECTOR: D. SCOTT DAVIS Management 1F. ELECTION OF DIRECTOR: LINNET F. DEILY Management 1G. ELECTION OF DIRECTOR: JUDD GREGG Management 1H. ELECTION OF DIRECTOR: CLIVE R. HOLLICK Management 1I. ELECTION OF DIRECTOR: GEORGE PAZ Management 1J. ELECTION OF DIRECTOR: BRADLEY T. SHEARES Management 2. APPROVAL OF INDEPENDENT ACCOUNTANTS. Management 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management 4. INDEPENDENT BOARD CHAIRMAN. Shareholder 5. POLITICAL CONTRIBUTIONS. Shareholder Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. BB&T CORPORATION Security Meeting Type Annual Ticker Symbol BBT Meeting Date 24-Apr-2012 ISIN US0549371070 Agenda 933558934 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN A. ALLISON IV For For 2 JENNIFER S. BANNER For For Crescent Large Cap Macro Fund 3 K. DAVID BOYER, JR. For For 4 ANNA R. CABLIK For For 5 RONALD E. DEAL For For 6 J.L. GLOVER, JR. For For 7 JANE P. HELM For For 8 JOHN P. HOWE III, M.D. For For 9 KELLY S. KING For For 10 VALERIA LYNCH LEE For For 11 NIDO R. QUBEIN For For 12 THOMAS E. SKAINS For For 13 THOMAS N. THOMPSON For For 14 EDWIN H. WELCH, PH.D. For For 15 STEPHEN T. WILLIAMS For For 2. TO APPROVE THE BB&T 2012 INCENTIVE PLAN. Management For For 3. TO RATIFY THE REAPPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 4. TO VOTE ON AN ADVISORY RESOLUTION TO APPROVE BB&T'S OVERALL PAY-FOR- PERFORMANCE EXECUTIVE COMPENSATION PROGRAM, COMMONLY REFERRED TO AS A "SAY ON PAY" VOTE. Management For For 5. TO VOTE ON A SHAREHOLDER PROPOSAL REQUESTING REPORTS WITH RESPECT TO BB&T'S POLITICAL CONTRIBUTIONS AND RELATED POLICIES AND PROCEDURES. Shareholder Against For 6. TO VOTE ON A SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING IN DIRECTOR ELECTIONS. Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 23-Apr-2012 23-Apr-2012 Crescent Large Cap Macro Fund WELLS FARGO & COMPANY Security Meeting Type Annual Ticker Symbol WFC Meeting Date 24-Apr-2012 ISIN US9497461015 Agenda 933560369 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: JOHN D. BAKER II Management For For 1B) ELECTION OF DIRECTOR: ELAINE L. CHAO Management For For 1C) ELECTION OF DIRECTOR: JOHN S. CHEN Management For For 1D) ELECTION OF DIRECTOR: LLOYD H. DEAN Management For For 1E) ELECTION OF DIRECTOR: SUSAN E. ENGEL Management For For 1F) ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management For For 1G) ELECTION OF DIRECTOR: DONALD M. JAMES Management For For 1H) ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN Management For For 1I) ELECTION OF DIRECTOR: NICHOLAS G. MOORE Management For For 1J) ELECTION OF DIRECTOR: FEDERICO F. PENA Management For For 1K) ELECTION OF DIRECTOR: PHILIP J. QUIGLEY Management For For 1L) ELECTION OF DIRECTOR: JUDITH M. RUNSTAD Management For For 1M) ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For 1N) ELECTION OF DIRECTOR: JOHN G. STUMPF Management For For Crescent Large Cap Macro Fund 1O) ELECTION OF DIRECTOR: SUSAN G. SWENSON Management For For 2. PROPOSAL TO APPROVE AN ADVISORY RESOLUTION TO APPROVE THE NAMED EXECUTIVES' COMPENSATION. Management Against Against 3. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2012. Management For For 4. STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. Shareholder For Against 5. STOCKHOLDER PROPOSAL TO PROVIDE FOR CUMULATIVE VOTING IN CONTESTED DIRECTOR ELECTIONS. Shareholder For Against 6. STOCKHOLDER PROPOSAL TO AMEND THE COMPANY'S BY-LAWS TO ALLOW STOCKHOLDERS TO NOMINATE DIRECTOR CANDIDATES FOR INCLUSION IN THE COMPANY'S PROXY MATERIALS. Shareholder Against For 7. STOCKHOLDER PROPOSAL REGARDING AN INVESTIGATION AND REPORT ON INTERNAL CONTROLS FOR MORTGAGE SERVICING OPERATIONS. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 23-Apr-2012 23-Apr-2012 Crescent Large Cap Macro Fund INTERNATIONAL BUSINESS MACHINES CORP. Security Meeting Type Annual Ticker Symbol IBM Meeting Date 24-Apr-2012 ISIN US4592001014 Agenda 933564204 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: A. J. P. BELDA Management For For 1B ELECTION OF DIRECTOR: W. R. BRODY Management For For 1C ELECTION OF DIRECTOR: K. I. CHENAULT Management For For 1D ELECTION OF DIRECTOR: M. L. ESKEW Management For For 1E ELECTION OF DIRECTOR: D. N. FARR Management For For 1F ELECTION OF DIRECTOR: S. A. JACKSON Management For For 1G ELECTION OF DIRECTOR: A. N. LIVERIS Management For For 1H ELECTION OF DIRECTOR: W. J. MCNERNEY, JR. Management For For 1I ELECTION OF DIRECTOR: J. W. OWENS Management For For 1J ELECTION OF DIRECTOR: S. J. PALMISANO Management For For 1K ELECTION OF DIRECTOR: V. M. ROMETTY Management For For 1L ELECTION OF DIRECTOR: J. E. SPERO Management For For 1M ELECTION OF DIRECTOR: S. TAUREL Management For For 1N ELECTION OF DIRECTOR: L. H. ZAMBRANO Management For For 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM () Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION () Management Against Against 04 STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING () Shareholder For Against 05 STOCKHOLDER PROPOSAL TO REVIEW POLITICAL CONTRIBUTIONS - TRADE ASSOCIATIONS POLICY () Shareholder Against For Crescent Large Cap Macro Fund 06 STOCKHOLDER PROPOSAL FOR DISCLOSURE OF LOBBYING POLICIES AND PRACTICES () Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 23-Apr-2012 23-Apr-2012 THE COCA-COLA COMPANY Security Meeting Type Annual Ticker Symbol KO Meeting Date 25-Apr-2012 ISIN US1912161007 Agenda 933558035 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HERBERT A. ALLEN Management Against Against 1B. ELECTION OF DIRECTOR: RONALD W. ALLEN Management For For 1C. ELECTION OF DIRECTOR: HOWARD G. BUFFETT Management For For 1D. ELECTION OF DIRECTOR: RICHARD M. DALEY Management For For 1E. ELECTION OF DIRECTOR: BARRY DILLER Management For For 1F. ELECTION OF DIRECTOR: EVAN G. GREENBERG Management For For 1G. ELECTION OF DIRECTOR: ALEXIS M. HERMAN Management For For 1H. ELECTION OF DIRECTOR: MUHTAR KENT Management For For 1I. ELECTION OF DIRECTOR: DONALD R. KEOUGH Management For For 1J. ELECTION OF DIRECTOR: ROBERT A. KOTICK Management For For 1K. ELECTION OF DIRECTOR: MARIA ELENA LAGOMASINO Management For For Crescent Large Cap Macro Fund 1L. ELECTION OF DIRECTOR: DONALD F. MCHENRY Management Against Against 1M. ELECTION OF DIRECTOR: SAM NUNN Management For For 1N. ELECTION OF DIRECTOR: JAMES D. ROBINSON III Management Against Against 1O. ELECTION OF DIRECTOR: PETER V. UEBERROTH Management Against Against 1P. ELECTION OF DIRECTOR: JACOB WALLENBERG Management For For 1Q. ELECTION OF DIRECTOR: JAMES B. WILLIAMS Management Against Against 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Against Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 24-Apr-2012 24-Apr-2012 E. I. DU PONT DE NEMOURS AND COMPANY Security Meeting Type Annual Ticker Symbol DD Meeting Date 25-Apr-2012 ISIN US2635341090 Agenda 933562731 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LAMBERTO ANDREOTTI Management For For 1B. ELECTION OF DIRECTOR: RICHARD H. BROWN Management For For 1C. ELECTION OF DIRECTOR: ROBERT A. BROWN Management For For Crescent Large Cap Macro Fund 1D. ELECTION OF DIRECTOR: BERTRAND P. COLLOMB Management For For 1E. ELECTION OF DIRECTOR: CURTIS J. CRAWFORD Management For For 1F. ELECTION OF DIRECTOR: ALEXANDER M. CUTLER Management For For 1G. ELECTION OF DIRECTOR: ELEUTHERE I. DU PONT Management For For 1H. ELECTION OF DIRECTOR: MARILLYN A. HEWSON Management For For 1I. ELECTION OF DIRECTOR: LOIS D. JULIBER Management For For 1J. ELECTION OF DIRECTOR: ELLEN J. KULLMAN Management For For 1K. ELECTION OF DIRECTOR: LEE M. THOMAS Management For For 2. ON RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION Management Against Against 4. ON INDEPENDENT CHAIR Shareholder For Against 5. ON EXECUTIVE COMPENSATION REPORT Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 24-Apr-2012 24-Apr-2012 GENERAL ELECTRIC COMPANY Security Meeting Type Annual Ticker Symbol GE Meeting Date 25-Apr-2012 ISIN US3696041033 Agenda 933564951 - Management Item Proposal Type Vote For/Against Management A1 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE Management For For Crescent Large Cap Macro Fund A2 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For A3 ELECTION OF DIRECTOR: ANN M. FUDGE Management For For A4 ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For A5 ELECTION OF DIRECTOR: JEFFREY R. IMMELT Management For For A6 ELECTION OF DIRECTOR: ANDREA JUNG Management For For A7 ELECTION OF DIRECTOR: ALAN G. (A.G.) LAFLEY Management For For A8 ELECTION OF DIRECTOR: ROBERT W. LANE Management For For A9 ELECTION OF DIRECTOR: RALPH S. LARSEN Management For For A10 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management For For A11 ELECTION OF DIRECTOR: JAMES J. MULVA Management For For A12 ELECTION OF DIRECTOR: SAM NUNN Management For For A13 ELECTION OF DIRECTOR: ROGER S. PENSKE Management For For A14 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA Management For For A15 ELECTION OF DIRECTOR: JAMES S. TISCH Management For For A16 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III Management For For B1 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For B2 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management Against Against B3 APPROVAL OF AN AMENDMENT TO THE GE 2007 LONG-TERM INCENTIVE PLAN TO INCREASE THE NUMBER OF AUTHORIZED SHARES Management Against Against B4 APPROVAL OF THE MATERIAL TERMS OF SENIOR OFFICER PERFORMANCE GOALS Management For For C1 CUMULATIVE VOTING Shareholder For Against Crescent Large Cap Macro Fund C2 NUCLEAR ACTIVITIES Shareholder Against For C3 INDEPENDENT BOARD CHAIRMAN Shareholder For Against C4 SHAREOWNER ACTION BY WRITTEN CONSENT Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 24-Apr-2012 24-Apr-2012 BAKER HUGHES INCORPORATED Security Meeting Type Annual Ticker Symbol BHI Meeting Date 26-Apr-2012 ISIN US0572241075 Agenda 933558148 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 LARRY D. BRADY For For 2 CLARENCE P. CAZALOT,JR. For For 3 MARTIN S. CRAIGHEAD For For 4 CHAD C. DEATON For For 5 ANTHONY G. FERNANDES For For 6 CLAIRE W. GARGALLI For For 7 PIERRE H. JUNGELS For For 8 JAMES A. LASH For For 9 J. LARRY NICHOLS For For 10 H. JOHN RILEY, JR. For For 11 JAMES W. STEWART For For 12 CHARLES L. WATSON For For Crescent Large Cap Macro Fund 2. RATIFICATION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For 3. PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATED TO EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL REGARDING A MAJORITY VOTE STANDARD FOR DIRECTOR ELECTIONS. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 25-Apr-2012 25-Apr-2012 JOHNSON & JOHNSON Security Meeting Type Annual Ticker Symbol JNJ Meeting Date 26-Apr-2012 ISIN US4781601046 Agenda 933562301 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARY SUE COLEMAN Management For For 1B. ELECTION OF DIRECTOR: JAMES G. CULLEN Management For For 1C. ELECTION OF DIRECTOR: IAN E.L. DAVIS Management For For 1D. ELECTION OF DIRECTOR: ALEX GORSKY Management For For 1E. ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS Management For For 1F. ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Management For For 1G. ELECTION OF DIRECTOR: ANNE M. MULCAHY Management For For 1H. ELECTION OF DIRECTOR: LEO F. MULLIN Management For For Crescent Large Cap Macro Fund 1I. ELECTION OF DIRECTOR: WILLIAM D. PEREZ Management For For 1J. ELECTION OF DIRECTOR: CHARLES PRINCE Management For For 1K. ELECTION OF DIRECTOR: DAVID SATCHER Management For For 1L. ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For 1M. ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management Against Against 3. APPROVAL OF THE COMPANY'S 2012 LONG- TERM INCENTIVE PLAN Management For For 4. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 Management For For 5. SHAREHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN Shareholder For Against 6. SHAREHOLDER PROPOSAL ON BINDING VOTE ON POLITICAL CONTRIBUTIONS Shareholder Against For 7. SHAREHOLDER PROPOSAL ON ADOPTING NON-ANIMAL METHODS FOR TRAINING Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 25-Apr-2012 25-Apr-2012 Crescent Large Cap Macro Fund EBAY INC. Security Meeting Type Annual Ticker Symbol EBAY Meeting Date 26-Apr-2012 ISIN US2786421030 Agenda 933573760 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARC L. ANDREESSEN Management For For 1B. ELECTION OF DIRECTOR: WILLIAM C. FORD, JR. Management For For 1C. ELECTION OF DIRECTOR: DAWN G. LEPORE Management For For 1D. ELECTION OF DIRECTOR: KATHLEEN C. MITIC Management For For 1E. ELECTION OF DIRECTOR: PIERRE M. OMIDYAR Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management Against Against 3. APPROVE AMENDMENT & RESTATEMENT OF 2, INCLUDING AN AMENDMENT TO INCREASE THE AGGREGATE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER PLAN BY 16.5 MILLION SHARES Management Against Against 4. TO APPROVE OUR EMPLOYEE STOCK PURCHASE PLAN. Management For For 5. TO ADOPT AND APPROVE AN AMENDMENT TO OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY OUR BOARD OF DIRECTORS AND PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS. Management For For Crescent Large Cap Macro Fund 6. AMENDMENT TO OUR AMENDED & RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE STOCKHOLDERS WITH THE RIGHT TO CALL A SPECIAL MEETING Management For For 7. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2012 Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 25-Apr-2012 25-Apr-2012 THE BOEING COMPANY Security Meeting Type Annual Ticker Symbol BA Meeting Date 30-Apr-2012 ISIN US0970231058 Agenda 933565977 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID L. CALHOUN Management For For 1B. ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1C. ELECTION OF DIRECTOR: LINDA Z. COOK Management For For 1D. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1E. ELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, JR. Management For For 1F. ELECTION OF DIRECTOR: LAWRENCE W. KELLNER Management For For 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For Crescent Large Cap Macro Fund 1H. ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For 1I. ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1J. ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For 1K. ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Against Against 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2012. Management For For 4. REPORT ON POLITICAL AND TRADE ASSOCIATION CONTRIBUTIONS. Shareholder Against For 5. ACTION BY WRITTEN CONSENT. Shareholder Against For 6. RETENTION OF SIGNIFICANT STOCK BY FORMER EXECUTIVES. Shareholder Against For 7. EXTRAORDINARY RETIREMENT BENEFITS. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 27-Apr-2012 27-Apr-2012 AMERICAN EXPRESS COMPANY Security Meeting Type Annual Ticker Symbol AXP Meeting Date 30-Apr-2012 ISIN US0258161092 Agenda 933566094 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 C. BARSHEFSKY For For Crescent Large Cap Macro Fund 2 U.M. BURNS For For 3 K.I. CHENAULT For For 4 P. CHERNIN For For 5 T.J. LEONSIS For For 6 J. LESCHLY For For 7 R.C. LEVIN For For 8 R.A. MCGINN For For 9 E.D. MILLER For For 10 S.S REINEMUND For For 11 R.D. WALTER For For 12 R.A. WILLIAMS For For 2. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management Against Against 4. APPROVAL OF PERFORMANCE GOALS AND AWARD LIMITS UNDER 2007 INCENTIVE COMPENSATION PLAN. Management For For 5. SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING FOR DIRECTORS. Shareholder For Against 6. SHAREHOLDER PROPOSAL RELATING TO SEPARATION OF CHAIRMAN AND CEO ROLES. Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 27-Apr-2012 27-Apr-2012 Crescent Large Cap Macro Fund EMC CORPORATION Security Meeting Type Annual Ticker Symbol EMC Meeting Date 01-May-2012 ISIN US2686481027 Agenda 933561501 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MICHAEL W. BROWN Management For For 1B ELECTION OF DIRECTOR: RANDOLPH L. COWEN Management For For 1C ELECTION OF DIRECTOR: GAIL DEEGAN Management For For 1D ELECTION OF DIRECTOR: JAMES S. DISTASIO Management For For 1E ELECTION OF DIRECTOR: JOHN R. EGAN Management For For 1F ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1G ELECTION OF DIRECTOR: WINDLE B. PRIEM Management For For 1H ELECTION OF DIRECTOR: PAUL SAGAN Management For For 1I ELECTION OF DIRECTOR: DAVID N. STROHM Management For For 1J ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 02 RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For Crescent Large Cap Macro Fund 03 ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 30-Apr-2012 30-Apr-2012 PEPSICO, INC. Security Meeting Type Annual Ticker Symbol PEP Meeting Date 02-May-2012 ISIN US7134481081 Agenda 933566842 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: S.L. BROWN Management For For 1B. ELECTION OF DIRECTOR: I.M. COOK Management For For 1C. ELECTION OF DIRECTOR: D. DUBLON Management For For 1D. ELECTION OF DIRECTOR: V.J. DZAU Management For For 1E. ELECTION OF DIRECTOR: R.L. HUNT Management For For 1F. ELECTION OF DIRECTOR: A. IBARGUEN Management For For 1G. ELECTION OF DIRECTOR: I.K. NOOYI Management For For 1H. ELECTION OF DIRECTOR: S.P. ROCKEFELLER Management For For 1I. ELECTION OF DIRECTOR: J.J. SCHIRO Management For For 1J. ELECTION OF DIRECTOR: L.G. TROTTER Management For For 1K. ELECTION OF DIRECTOR: D. VASELLA Management For For 1L. ELECTION OF DIRECTOR: A. WEISSER Management For For 2. RATIFY THE APPOINTMENT KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2012. Management For For Crescent Large Cap Macro Fund 3. APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. Management Against Against 4. RE-APPROVAL OF THE PERFORMANCE MEASURES UNDER OUR 2007 LONG-TERM INCENTIVE PLAN. Management For For 5. SHAREHOLDER PROPOSAL - LOBBYING PRACTICES REPORT. Shareholder Against For 6. SHAREHOLDER PROPOSAL - FORMATION OF RISK OVERSIGHT COMMITTEE. Shareholder Against For 7. SHAREHOLDER PROPOSAL - CHAIRMAN OF THE BOARD SHALL BE AN INDEPENDENT DIRECTOR. Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 01-May-2012 01-May-2012 DIRECTV Security 25490A101 Meeting Type Annual Ticker Symbol DTV Meeting Date 03-May-2012 ISIN US25490A1016 Agenda 933563769 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RALPH BOYD, JR. Management For For 1B. ELECTION OF DIRECTOR: DAVID DILLON Management For For 1C. ELECTION OF DIRECTOR: SAMUEL DIPIAZZA, JR. Management For For 1D. ELECTION OF DIRECTOR: DIXON DOLL Management For For 1E. ELECTION OF DIRECTOR: PETER LUND Management For For 1F. ELECTION OF DIRECTOR: NANCY NEWCOMB Management For For 1G. ELECTION OF DIRECTOR: LORRIE NORRINGTON Management For For Crescent Large Cap Macro Fund 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR DIRECTV FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. TO AMEND THE SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF DIRECTV TO MAKE CERTAIN CHANGES REGARDING THE CAPITAL STOCK OF THE COMPANY, INCLUDING THE RECLASSIFICATION OF CLASS A AND CLASS B COMMON STOCK AND THE INCREASE OF AUTHORIZED SHARES OF COMMON STOCK FROM Management For For 4. AN ADVISORY VOTE TO APPROVE COMPENSATION OF OUR NAMED EXECUTIVES. Management For For 5. SHAREHOLDER PROPOSAL TO ADOPT A POLICY THAT THERE WOULD BE NO ACCELERATION OF PERFORMANCE BASE EQUITY AWARDS UPON A CHANGE IN CONTROL. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 02-May-2012 02-May-2012 Crescent Large Cap Macro Fund UNITED PARCEL SERVICE, INC. Security Meeting Type Annual Ticker Symbol UPS Meeting Date 03-May-2012 ISIN US9113121068 Agenda 933564913 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management For For 1B) ELECTION OF DIRECTOR: MICHAEL J. BURNS Management For For 1C) ELECTION OF DIRECTOR: D. SCOTT DAVIS Management For For 1D) ELECTION OF DIRECTOR: STUART E. EIZENSTAT Management For For 1E) ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1F) ELECTION OF DIRECTOR: WILLIAM R. JOHNSON Management For For 1G) ELECTION OF DIRECTOR: CANDACE KENDLE Management For For 1H) ELECTION OF DIRECTOR: ANN M. LIVERMORE Management For For 1I) ELECTION OF DIRECTOR: RUDY H.P. MARKHAM Management For For 1J) ELECTION OF DIRECTOR: CLARK T. RANDT, JR. Management For For 1K) ELECTION OF DIRECTOR: JOHN W. THOMPSON Management For For 1L) ELECTION OF DIRECTOR: CAROL B. TOME Management For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS UPS'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 3. TO APPROVE THE 2 COMPENSATION PLAN. Management Against Against Crescent Large Cap Macro Fund 4. TO APPROVE THE AMENDMENT TO THE DISCOUNTED EMPLOYEE STOCK PURCHASE PLAN. Management For For 5. THE SHAREOWNER PROPOSAL REGARDING LOBBYING DISCLOSURE. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 02-May-2012 02-May-2012 CANADIAN NATURAL RESOURCES LIMITED Security Meeting Type Annual and Special Meeting Ticker Symbol CNQ Meeting Date 03-May-2012 ISIN CA1363851017 Agenda 933573342 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 CATHERINE M. BEST For For 2 N. MURRAY EDWARDS For For 3 TIMOTHY W. FAITHFULL For For 4 HON. GARY A. FILMON For For 5 CHRISTOPHER L. FONG For For 6 AMB. GORDON D. GIFFIN For For 7 WILFRED A. GOBERT For For 8 STEVE W. LAUT For For 9 KEITH A.J. MACPHAIL For For 10 ALLAN P. MARKIN For For 11 HON. FRANK J. MCKENNA For For 12 JAMES S. PALMER For For Crescent Large Cap Macro Fund 13 ELDON R. SMITH For For 14 DAVID A. TUER For For 02 THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, CHARTERED ACCOUNTANTS, CALGARY, ALBERTA, AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND THE AUTHORIZATION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF THE CORPORATION TO FIX THEIR REMUNERATION. Management For For 03 THE SPECIAL RESOLUTION AMENDING THE CORPORATION'S ARTICLES TO CHANGE THE PROVISIONS OF THE CURRENTLY AUTHORIZED CLASS OF PREFERRED SHARES TO A CLASS OF PREFERRED SHARES ISSUABLE IN A SERIES, AND AUTHORIZING THE BOARD OF DIRECTORS TO FIX THE NUMBER OF SHARES IN EACH SERIES AND TO DETERMINE THE DESIGNATION, RIGHTS, PRIVILEGES, RESTRICTIONS AND CONDITIONS ATTACHING TO THE SHARES OF EACH SERIES AT THE TIME THE SHARES ARE ISSUED AS DESCRIBED IN THE INFORMATION CIRCULAR. Management For For 04 ON AN ADVISORY BASIS, ACCEPTING THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION AS DESCRIBED IN THE INFORMATION CIRCULAR. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 01-May-2012 01-May-2012 Crescent Large Cap Macro Fund SANOFI Security 80105N105 Meeting Type Special Ticker Symbol SNY Meeting Date 04-May-2012 ISIN US80105N1054 Agenda 933586034 - Management Item Proposal Type Vote For/Against Management O1 APPROVAL OF THE INDIVIDUAL COMPANY FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2011 Management For For O2 APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2011 Management For For O3 APPROPRIATION OF PROFITS, DECLARATION OF DIVIDEND Management For For O4 APPOINTMENT OF MR. LAURENT ATTAL AS DIRECTOR Management For For O5 REAPPOINTMENT OF MR. UWE BICKER AS DIRECTOR Management For For O6 REAPPOINTMENT OF MR. JEAN-RENE FOURTOU AS DIRECTOR Management For For O7 REAPPOINTMENT OF MS. CLAUDIE HAIGNERE AS DIRECTOR Management For For O8 REAPPOINTMENT OF MS. CAROLE PIWNICA AS DIRECTOR Management For For O9 REAPPOINTMENT OF MR. KLAUS POHLE AS DIRECTOR Management For For O10 APPOINTMENT OF A STATUTORY AUDITOR Management For For O11 APPOINTMENT OF A DEPUTY STATUTORY AUDITOR Management For For O12 RATIFICATION OF THE TRANSFER OF THE REGISTERED OFFICE Management For For O13 AUTHORIZATION TO THE BOARD OF DIRECTORS TO CARRY OUT TRANSACTIONS IN SHARES ISSUED BY THE COMPANY Management For For Crescent Large Cap Macro Fund E14 DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO ALLOT EXISTING OR NEW CONSIDERATION-FREE SHARES TO SOME OR ALL SALARIED EMPLOYEES AND CORPORATE OFFICERS OF THE GROUP Management For For E15 POWERS FOR FORMALITIES Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 24-Apr-2012 24-Apr-2012 PRUDENTIAL FINANCIAL, INC. Security Meeting Type Annual Ticker Symbol PRU Meeting Date 08-May-2012 ISIN US7443201022 Agenda 933584799 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: THOMAS J. BALTIMORE, JR. Management For For 1B. ELECTION OF DIRECTOR: GORDON M. BETHUNE Management For For 1C. ELECTION OF DIRECTOR: GASTON CAPERTON Management For For 1D. ELECTION OF DIRECTOR: GILBERT F. CASELLAS Management For For 1E. ELECTION OF DIRECTOR: JAMES G. CULLEN Management For For 1F. ELECTION OF DIRECTOR: WILLIAM H. GRAY III Management For For 1G. ELECTION OF DIRECTOR: MARK B. GRIER Management For For 1H. ELECTION OF DIRECTOR: CONSTANCE J. HORNER Management For For Crescent Large Cap Macro Fund 1I. ELECTION OF DIRECTOR: MARTINA HUND- MEJEAN Management For For 1J. ELECTION OF DIRECTOR: KARL J. KRAPEK Management For For 1K. ELECTION OF DIRECTOR: CHRISTINE A. POON Management For For 1L. ELECTION OF DIRECTOR: JOHN R. STRANGFELD Management For For 1M. ELECTION OF DIRECTOR: JAMES A. UNRUH Management For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. AMENDMENTS TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING PROVISIONS. Management For For 5. SHAREHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIR. Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 07-May-2012 07-May-2012 CSX CORPORATION Security Meeting Type Annual Ticker Symbol CSX Meeting Date 09-May-2012 ISIN US1264081035 Agenda 933570194 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: D.M. ALVARADO Management For For Crescent Large Cap Macro Fund 1B. ELECTION OF DIRECTOR: J.B. BREAUX Management For For 1C. ELECTION OF DIRECTOR: P.L. CARTER Management For For 1D. ELECTION OF DIRECTOR: S.T. HALVERSON Management For For 1E. ELECTION OF DIRECTOR: E.J. KELLY, III Management For For 1F. ELECTION OF DIRECTOR: G.H. LAMPHERE Management For For 1G. ELECTION OF DIRECTOR: J.D. MCPHERSON Management For For 1H. ELECTION OF DIRECTOR: T.T. O'TOOLE Management For For 1I. ELECTION OF DIRECTOR: D.M. RATCLIFFE Management For For 1J. ELECTION OF DIRECTOR: D.J. SHEPARD Management For For 1K. ELECTION OF DIRECTOR: M.J. WARD Management For For 1L. ELECTION OF DIRECTOR: J.C. WATTS, JR. Management For For 1M. ELECTION OF DIRECTOR: J.S. WHISLER Management For For 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. TO CONSIDER AN ADVISORY RESOLUTION TO APPROVE COMPENSATION FOR THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 08-May-2012 08-May-2012 Crescent Large Cap Macro Fund CONOCOPHILLIPS Security 20825C104 Meeting Type Annual Ticker Symbol COP Meeting Date 09-May-2012 ISIN US20825C1045 Agenda 933579659 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD L. ARMITAGE Management For For 1B. ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK Management For For 1C. ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. Management For For 1D. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1E. ELECTION OF DIRECTOR: RUTH R. HARKIN Management For For 1F. ELECTION OF DIRECTOR: RYAN M. LANCE Management For For 1G. ELECTION OF DIRECTOR: MOHD H. MARICAN Management For For 1H. ELECTION OF DIRECTOR: HAROLD W. MCGRAW III Management For For 1I. ELECTION OF DIRECTOR: JAMES J. MULVA Management For For 1J. ELECTION OF DIRECTOR: ROBERT A. NIBLOCK Management For For 1K. ELECTION OF DIRECTOR: HARALD J. NORVIK Management For For 1L. ELECTION OF DIRECTOR: WILLIAM K. REILLY Management For For 1M. ELECTION OF DIRECTOR: VICTORIA J. TSCHINKEL Management For For 1N. ELECTION OF DIRECTOR: KATHRYN C. TURNER Management For For 1O. ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. Management For For Crescent Large Cap Macro Fund 2. PROPOSAL TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management Against Against 4. COMPANY ENVIRONMENTAL POLICY (LOUISIANA WETLANDS). Shareholder Against For 5. ACCIDENT RISK MITIGATION. Shareholder Against For 6. REPORT ON GRASSROOTS LOBBYING EXPENDITURES. Shareholder Against For 7. GREENHOUSE GAS REDUCTION TARGETS. Shareholder Against For 8. GENDER EXPRESSION NON- DISCRIMINATION. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 08-May-2012 08-May-2012 UNILEVER N.V. Security Meeting Type Annual Ticker Symbol UN Meeting Date 09-May-2012 ISIN US9047847093 Agenda 933596720 - Management Item Proposal Type Vote For/Against Management 2. TO ADOPT THE ANNUAL ACCOUNTS AND APPROPRIATION OF THE PROFIT FOR THE 2 Management For For 3. TO DISCHARGE THE EXECUTIVE DIRECTORS IN OFFICE IN THE 2011 FINANCIAL YEAR FOR THE FULFILMENT OF THEIR TASK. Management For For Crescent Large Cap Macro Fund 4. TO DISCHARGE THE NON-EXECUTIVE DIRECTORS IN OFFICE IN THE 2011 FINANCIAL YEAR FOR THE FULFILMENT OF THEIR TASK. Management For For 5. TO RE-APPOINT MR P G J M POLMAN AS AN EXECUTIVE DIRECTOR. Management For For 6. TO RE-APPOINT MR R J-M S HUET AS AN EXECUTIVE DIRECTOR. Management For For 7. TO RE-APPOINT PROFESSOR L O FRESCO AS A NON-EXECUTIVE DIRECTOR. Management For For 8. TO RE-APPOINT MS A M FUDGE AS A NON- EXECUTIVE DIRECTOR. Management For For 9. TO RE-APPOINT MR C E GOLDEN AS A NON- EXECUTIVE DIRECTOR. Management For For TO RE-APPOINT DR B E GROTE AS A NON- EXECUTIVE DIRECTOR. Management For For TO RE-APPOINT MR S B MITTAL AS A NON- EXECUTIVE DIRECTOR. Management For For TO RE-APPOINT MS H NYASULU AS A NON- EXECUTIVE DIRECTOR. Management For For TO RE-APPOINT THE RT HON SIR MALCOLM RIFKIND MP AS A NON-EXECUTIVE DIRECTOR. Management For For TO RE-APPOINT MR K J STORM AS A NON- EXECUTIVE DIRECTOR. Management For For TO RE-APPOINT MR M TRESCHOW AS A NON-EXECUTIVE DIRECTOR. Management For For TO RE-APPOINT MR P S WALSH AS A NON- EXECUTIVE DIRECTOR. Management For For TO AMEND THE COMPANY'S ARTICLES OF ASSOCIATION. Management For For TO AUTHORISE THE BOARD OF DIRECTORS TO PURCHASE ORDINARY SHARES AND DEPOSITARY RECEIPTS THEREOF IN THE SHARE CAPITAL OF THE COMPANY. Management For For Crescent Large Cap Macro Fund TO REDUCE THE CAPITAL WITH RESPECT TO ORDINARY SHARES AND DEPOSITARY RECEIPTS THEREOF HELD BY THE COMPANY IN ITS OWN SHARE CAPITAL. Management For For TO DESIGNATE THE BOARD OF DIRECTORS AS THE COMPANY BODY AUTHORISED TO ISSUE SHARES IN THE COMPANY. Management Against Against TO APPOINT PRICEWATERHOUSECOOPERS ACCOUNTANTS N.V. AS AUDITORS FOR THE 2 Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 01-May-2012 01-May-2012 GILEAD SCIENCES, INC. Security Meeting Type Annual Ticker Symbol GILD Meeting Date 10-May-2012 ISIN US3755581036 Agenda 933574483 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN F. COGAN For For 2 ETIENNE F. DAVIGNON For For 3 JAMES M. DENNY For For 4 CARLA A. HILLS For For 5 KEVIN E. LOFTON For For 6 JOHN W. MADIGAN For For 7 JOHN C. MARTIN For For 8 GORDON E. MOORE For For Crescent Large Cap Macro Fund 9 NICHOLAS G. MOORE For For 10 RICHARD J. WHITLEY For For 11 GAYLE E. WILSON For For 12 PER WOLD-OLSEN For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF GILEAD'S NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. Management For For 4. IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD TAKE STEPS TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against For 5. IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD TAKE STEPS TO REDEEM GILEAD'S POISON PILL UNLESS THE PLAN IS SUBJECT TO A STOCKHOLDER VOTE. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 08-May-2012 08-May-2012 Crescent Large Cap Macro Fund WASTE MANAGEMENT, INC. Security 94106L109 Meeting Type Annual Ticker Symbol WM Meeting Date 10-May-2012 ISIN US94106L1098 Agenda 933577441 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BRADBURY H. ANDERSON Management For For 1B. ELECTION OF DIRECTOR: PASTORA SAN JUAN CAFFERTY Management For For 1C. ELECTION OF DIRECTOR: FRANK M. CLARK, JR. Management For For 1D. ELECTION OF DIRECTOR: PATRICK W. GROSS Management For For 1E. ELECTION OF DIRECTOR: JOHN C. POPE Management For For 1F. ELECTION OF DIRECTOR: W. ROBERT REUM Management For For 1G. ELECTION OF DIRECTOR: STEVEN G. ROTHMEIER Management For For 1H. ELECTION OF DIRECTOR: DAVID P. STEINER Management For For 1I. ELECTION OF DIRECTOR: THOMAS H. WEIDEMEYER Management For For 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For 4. TO AMEND OUR EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE. Management For For Crescent Large Cap Macro Fund 5. STOCKHOLDER PROPOSAL RELATING TO A STOCK RETENTION POLICY REQUIRING SENIOR EXECUTIVES TO RETAIN A SIGNIFICANT PERCENTAGE OF STOCK ACQUIRED THROUGH EQUITY PAY PROGRAMS UNTIL ONE YEAR FOLLOWING TERMINATION OF EMPLOYMENT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 6. STOCKHOLDER PROPOSAL TO AMEND OUR BY-LAWS AND OTHER GOVERNING DOCUMENTS TO GIVE STOCKHOLDERS OF THE LOWEST PERCENTAGE OF OUR OUTSTANDING COMMON STOCK PERMITTED BY STATE LAW THE POWER TO CALL SPECIAL STOCKHOLDER MEETINGS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 09-May-2012 09-May-2012 BROADCOM CORPORATION Security Meeting Type Annual Ticker Symbol BRCM Meeting Date 15-May-2012 ISIN US1113201073 Agenda 933583975 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT J. FINOCCHIO, JR For For 2 NANCY H. HANDEL For For 3 EDDY W. HARTENSTEIN For For Crescent Large Cap Macro Fund 4 MARIA M. KLAWE, PH.D. For For 5 JOHN E. MAJOR For For 6 SCOTT A. MCGREGOR For For 7 WILLIAM T. MORROW For For 8 HENRY SAMUELI, PH.D. For For 9 ROBERT E. SWITZ For For 2. TO APPROVE AN AMENDMENT AND RESTATEMENT OF THE BROADCOM CORPORATION 1 PURCHASE PLAN, AS PREVIOUSLY AMENDED AND RESTATED, THAT WOULD EXTEND THE TERM OF THE PLAN THROUGH MAY 15, 2022, AND EFFECT VARIOUS TECHNICAL REVISIONS AND IMPROVEMENTS. Management For For 3. TO APPROVE THE ADOPTION OF THE BROADCOM CORPORATION 2012 STOCK INCENTIVE PLAN. Management Against Against 4. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 14-May-2012 14-May-2012 Crescent Large Cap Macro Fund THE HOME DEPOT, INC. Security Meeting Type Annual Ticker Symbol HD Meeting Date 17-May-2012 ISIN US4370761029 Agenda 933575752 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management For For 1B. ELECTION OF DIRECTOR: FRANCIS S. BLAKE Management For For 1C. ELECTION OF DIRECTOR: ARI BOUSBIB Management For For 1D. ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN Management For For 1E. ELECTION OF DIRECTOR: J. FRANK BROWN Management For For 1F. ELECTION OF DIRECTOR: ALBERT P. CAREY Management For For 1G. ELECTION OF DIRECTOR: ARMANDO CODINA Management For For 1H. ELECTION OF DIRECTOR: BONNIE G. HILL Management For For 1I. ELECTION OF DIRECTOR: KAREN L. KATEN Management For For 1J. ELECTION OF DIRECTOR: RONALD L. SARGENT Management For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. APPROVAL OF AN AMENDMENT TO THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF RESERVED SHARES Management For For 5. SHAREHOLDER PROPOSAL REGARDING ADVISORY VOTE ON POLITICAL CONTRIBUTIONS Shareholder Against For 6. SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT Shareholder Against For Crescent Large Cap Macro Fund 7. SHAREHOLDER PROPOSAL REGARDING REMOVAL OF PROCEDURAL SAFEGUARDS FROM SHAREHOLDER WRITTEN CONSENT RIGHT Shareholder Against For 8. SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS Shareholder Against For 9. SHAREHOLDER PROPOSAL REGARDING CHARITABLE CONTRIBUTIONS Shareholder Against For SHAREHOLDER PROPOSAL REGARDING STORMWATER MANAGEMENT POLICY Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 16-May-2012 16-May-2012 INTEL CORPORATION Security Meeting Type Annual Ticker Symbol INTC Meeting Date 17-May-2012 ISIN US4581401001 Agenda 933577061 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management For For 1B. ELECTION OF DIRECTOR: ANDY D. BRYANT Management For For 1C. ELECTION OF DIRECTOR: SUSAN L. DECKER Management For For 1D. ELECTION OF DIRECTOR: JOHN J. DONAHOE Management For For 1E. ELECTION OF DIRECTOR: REED E. HUNDT Management For For 1F. ELECTION OF DIRECTOR: PAUL S. OTELLINI Management For For 1G. ELECTION OF DIRECTOR: JAMES D. PLUMMER Management For For 1H. ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management For For Crescent Large Cap Macro Fund 1I. ELECTION OF DIRECTOR: FRANK D. YEARY Management For For 1J. ELECTION OF DIRECTOR: DAVID B. YOFFIE Management For For 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR CURRENT YEAR Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management Against Against 4. STOCKHOLDER PROPOSAL: WHETHER TO HOLD AN ADVISORY VOTE ON POLITICAL CONTRIBUTIONS Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 16-May-2012 16-May-2012 PIONEER NATURAL RESOURCES COMPANY Security Meeting Type Annual Ticker Symbol PXD Meeting Date 17-May-2012 ISIN US7237871071 Agenda 933583216 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: THOMAS D. ARTHUR Management For For 1B ELECTION OF DIRECTOR: ANDREW F. CATES Management For For 1C ELECTION OF DIRECTOR: SCOTT J. REIMAN Management For For 1D ELECTION OF DIRECTOR: SCOTT D. SHEFFIELD Management For For 2 APPROVAL OF THE AMENDMENT TO THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION Management For For Crescent Large Cap Macro Fund 3 APPROVAL OF THE AMENDMENT TO THE EMPLOYEE STOCK PURCHASE PLAN Management For For 4 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 5 ADVISORY VOTE TO APPROVE EXECUTIVE OFFICER COMPENSATION Management For For 6 STOCKHOLDER PROPOSAL RELATING TO INDEPENDENT CHAIRMAN Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 16-May-2012 16-May-2012 TIME WARNER CABLE INC Security 88732J207 Meeting Type Annual Ticker Symbol TWC Meeting Date 17-May-2012 ISIN US88732J2078 Agenda 933583949 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CAROLE BLACK Management For For 1B ELECTION OF DIRECTOR: GLENN A. BRITT Management For For 1C ELECTION OF DIRECTOR: THOMAS H. CASTRO Management For For 1D ELECTION OF DIRECTOR: DAVID C. CHANG Management For For 1E ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. Management For For 1F ELECTION OF DIRECTOR: PETER R. HAJE Management For For 1G ELECTION OF DIRECTOR: DONNA A. JAMES Management For For 1H ELECTION OF DIRECTOR: DON LOGAN Management For For 1I ELECTION OF DIRECTOR: N.J. NICHOLAS, JR. Management For For Crescent Large Cap Macro Fund 1J ELECTION OF DIRECTOR: WAYNE H. PACE Management For For 1K ELECTION OF DIRECTOR: EDWARD D. SHIRLEY Management For For 1L ELECTION OF DIRECTOR: JOHN E. SUNUNU Management For For 2 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3 APPROVAL OF THE TIME WARNER CABLE INC. 2 Management Against Against 4 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 5 STOCKHOLDER PROPOSAL ON SPECIAL STOCKHOLDER MEETINGS. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 16-May-2012 16-May-2012 YUM! BRANDS, INC. Security Meeting Type Annual Ticker Symbol YUM Meeting Date 17-May-2012 ISIN US9884981013 Agenda 933588949 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID W. DORMAN Management For For 1B. ELECTION OF DIRECTOR: MASSIMO FERRAGAMO Management For For 1C. ELECTION OF DIRECTOR: MIRIAN GRADDICK-WEIR Management For For 1D. ELECTION OF DIRECTOR: J. DAVID GRISSOM Management For For 1E. ELECTION OF DIRECTOR: BONNIE G. HILL Management For For Crescent Large Cap Macro Fund 1F. ELECTION OF DIRECTOR: JONATHAN S. LINEN Management For For 1G. ELECTION OF DIRECTOR: THOMAS C. NELSON Management For For 1H. ELECTION OF DIRECTOR: DAVID C. NOVAK Management For For 1I. ELECTION OF DIRECTOR: THOMAS M. RYAN Management For For 1J. ELECTION OF DIRECTOR: JING-SHYH S. SU Management For For 1K. ELECTION OF DIRECTOR: ROBERT D. WALTER Management For For 2. RATIFICATION OF INDEPENDENT AUDITORS. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Against Against 4. SHAREHOLDER PROPOSAL TO APPOINT AN INDEPENDENT CHAIRMAN. Shareholder For Against 5. SHAREHOLDER PROPOSAL TO ADOPT A SUSTAINABLE PALM OIL POLICY. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 16-May-2012 16-May-2012 MERCK & CO., INC. Security 58933Y105 Meeting Type Annual Ticker Symbol MRK Meeting Date 22-May-2012 ISIN US58933Y1055 Agenda 933595158 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LESLIE A. BRUN Management For For 1B. ELECTION OF DIRECTOR: THOMAS R. CECH Management For For 1C. ELECTION OF DIRECTOR: KENNETH C. FRAZIER Management For For Crescent Large Cap Macro Fund 1D. ELECTION OF DIRECTOR: THOMAS H. GLOCER Management For For 1E. ELECTION OF DIRECTOR: WILLIAM B. HARRISON JR. Management For For 1F. ELECTION OF DIRECTOR: C. ROBERT KIDDER Management For For 1G. ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management For For 1H. ELECTION OF DIRECTOR: CARLOS E. REPRESAS Management For For 1I. ELECTION OF DIRECTOR: PATRICIA F. RUSSO Management For For 1J. ELECTION OF DIRECTOR: CRAIG B. THOMPSON Management For For 1K. ELECTION OF DIRECTOR: WENDELL P. WEEKS Management For For 1L. ELECTION OF DIRECTOR: PETER C. WENDELL Management For For 2. RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL CONCERNING SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against For 5. SHAREHOLDER PROPOSAL CONCERNING SPECIAL SHAREHOLDER MEETINGS. Shareholder Against For 6. SHAREHOLDER PROPOSAL CONCERNING REPORT ON CHARITABLE AND POLITICAL CONTRIBUTIONS. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 21-May-2012 21-May-2012 Crescent Large Cap Macro Fund KRAFT FOODS INC. Security 50075N104 Meeting Type Annual Ticker Symbol KFT Meeting Date 23-May-2012 ISIN US50075N1046 Agenda 933593609 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MYRA M. HART Management For For 1B. ELECTION OF DIRECTOR: PETER B. HENRY Management For For 1C. ELECTION OF DIRECTOR: LOIS D. JULIBER Management For For 1D. ELECTION OF DIRECTOR: MARK D. KETCHUM Management For For 1E. ELECTION OF DIRECTOR: TERRY J. LUNDGREN Management For For 1F. ELECTION OF DIRECTOR: MACKEY J. MCDONALD Management For For 1G. ELECTION OF DIRECTOR: JORGE S. MESQUITA Management For For 1H. ELECTION OF DIRECTOR: JOHN C. POPE Management For For 1I. ELECTION OF DIRECTOR: FREDRIC G. REYNOLDS Management For For 1J. ELECTION OF DIRECTOR: IRENE B. ROSENFELD Management For For 1K. ELECTION OF DIRECTOR: J.F. VAN BOXMEER Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Against Against 3. APPROVAL OF AMENDMENT TO CHANGE COMPANY NAME. Management For For 4. RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS. Management For For 5. SHAREHOLDER PROPOSAL: SUSTAINABLE FORESTRY REPORT. Shareholder Against For Crescent Large Cap Macro Fund 6. SHAREHOLDER PROPOSAL:REPORT ON EXTENDED PRODUCER RESPONSIBILITY. Shareholder Against For 7. SHAREHOLDER PROPOSAL: REPORT ON LOBBYING. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 22-May-2012 22-May-2012 WEATHERFORD INTERNATIONAL LTD Security H27013103 Meeting Type Annual Ticker Symbol WFT Meeting Date 23-May-2012 ISIN CH0038838394 Agenda 933622145 - Management Item Proposal Type Vote For/Against Management 1. APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF WEATHERFORD INTERNATIONAL LTD. FOR THE YEAR ENDED DECEMBER 31, 2 FINANCIAL STATEMENTS OF WEATHERFORD INTERNATIONAL LTD. FOR THE YEAR ENDED DECEMBER 31, 2011. Management For For 2. DISCHARGE OF THE BOARD OF DIRECTORS AND EXECUTIVE OFFICERS FROM LIABILITY UNDER SWISS LAW FOR ACTIONS OR OMISSIONS DURING THE YEAR ENDED DECEMBER 31, 2011. Management Against Against 3A. ELECTION OF DIRECTOR: BERNARD J. DUROC-DANNER Management For For 3B. ELECTION OF DIRECTOR: SAMUEL W. BODMAN, III Management For For Crescent Large Cap Macro Fund 3C. ELECTION OF DIRECTOR: NICHOLAS F. BRADY Management For For 3D. ELECTION OF DIRECTOR: DAVID J. BUTTERS Management For For 3E. ELECTION OF DIRECTOR: WILLIAM E. MACAULAY Management For For 3F. ELECTION OF DIRECTOR: ROBERT K. MOSES, JR. Management For For 3G. ELECTION OF DIRECTOR: GUILLERMO ORTIZ Management For For 3H. ELECTION OF DIRECTOR: EMYR JONES PARRY Management For For 3I. ELECTION OF DIRECTOR: ROBERT A. RAYNE Management For For 4. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR YEAR ENDING DECEMBER 31, 2- ELECTION OF ERNST & YOUNG LTD, ZURICH AS STATUTORY AUDITOR FOR YEAR ENDING DECEMBER 31, 2012. Management For For 5. APPROVAL OF AN AMENDMENT TO THE ARTICLES OF ASSOCIATION TO EXTEND THE BOARD'S AUTHORIZATION TO ISSUE SHARES FROM AUTHORIZED SHARE CAPITAL TO MAY 23, 2 ISSUABLE AUTHORIZED CAPITAL TO AN AMOUNT EQUAL TO 50% OF CURRENT STATED CAPITAL. Management Against Against 6. APPROVAL OF AN AMENDMENT TO THE WEATHERFORD INTERNATIONAL LTD. 2010 OMNIBUS INCENTIVE PLAN TO INCREASE THE NUMBER OF SHARES ISSUABLE UNDER THE PLAN TO 28,144,000 SHARES. Management Against Against Crescent Large Cap Macro Fund 7. APPROVAL OF AN ADVISORY RESOLUTION REGARDING EXECUTIVE COMPENSATION. Management Against Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 22-May-2012 22-May-2012 MCDONALD'S CORPORATION Security Meeting Type Annual Ticker Symbol MCD Meeting Date 24-May-2012 ISIN US5801351017 Agenda 933595247 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROBERT A. ECKERT Management For For 1B. ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management For For 1C. ELECTION OF DIRECTOR: JEANNE P. JACKSON Management For For 1D. ELECTION OF DIRECTOR: ANDREW J. MCKENNA Management For For 1E. ELECTION OF DIRECTOR: DONALD THOMPSON Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. APPROVAL OF THE 2 OWNERSHIP PLAN. Management For For 4. APPROVAL OF DECLASSIFICATION OF THE BOARD OF DIRECTORS. Management For For 5. APPROVAL OF SHAREHOLDERS' RIGHT TO CALL SPECIAL MEETINGS. Management For For Crescent Large Cap Macro Fund 6. ADVISORY VOTE TO APPROVE THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2012. Management For For 7. ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING A NUTRITION REPORT. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 23-May-2012 23-May-2012 BLACKROCK, INC. Security 09247X101 Meeting Type Annual Ticker Symbol BLK Meeting Date 24-May-2012 ISIN US09247X1019 Agenda 933597897 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: WILLIAM S. DEMCHAK Management For For 1B. ELECTION OF DIRECTOR: LAURENCE D. FINK Management For For 1C. ELECTION OF DIRECTOR: ROBERT S. KAPITO Management For For 1D. ELECTION OF DIRECTOR: THOMAS H. O'BRIEN Management For For 1E. ELECTION OF DIRECTOR: IVAN G. SEIDENBERG Management For For 2. APPROVAL OF THE AMENDMENT TO BLACKROCK'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY BLACKROCK'S BOARD OF DIRECTORS. Management For For Crescent Large Cap Macro Fund 3. APPROVAL, IN A NON-BINDING VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS, AS DISCLOSED AND DISCUSSED IN THE PROXY STATEMENT. Management Against Against 4. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS BLACKROCK'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 23-May-2012 23-May-2012 EXXON MOBIL CORPORATION Security 30231G102 Meeting Type Annual Ticker Symbol XOM Meeting Date 30-May-2012 ISIN US30231G1022 Agenda 933600086 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 M.J. BOSKIN For For 2 P. BRABECK-LETMATHE For For 3 L.R. FAULKNER For For 4 J.S. FISHMAN For For 5 H.H. FORE For For 6 K.C. FRAZIER For For 7 W.W. GEORGE For For 8 S.J. PALMISANO For For 9 S.S REINEMUND For For 10 R.W. TILLERSON For For Crescent Large Cap Macro Fund 11 E.E. WHITACRE, JR. For For 2. RATIFICATION OF INDEPENDENT AUDITORS () Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION () Management Against Against 4. INDEPENDENT CHAIRMAN () Shareholder For Against 5. MAJORITY VOTE FOR DIRECTORS () Shareholder For Against 6. REPORT ON POLITICAL CONTRIBUTIONS () Shareholder Against For 7. AMENDMENT OF EEO POLICY () Shareholder Against For 8. REPORT ON NATURAL GAS PRODUCTION () Shareholder Against For 9. GREENHOUSE GAS EMISSIONS GOALS () Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 29-May-2012 29-May-2012 VMWARE, INC. Security Meeting Type Annual Ticker Symbol VMW Meeting Date 31-May-2012 ISIN US9285634021 Agenda 933607446 - Management Item Proposal Type Vote For/Against Management 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF VMWARE NAMED EXECUTIVE OFFICERS AS DESCRIBED IN VMWARE'S PROXY STATEMENT. Management For For Crescent Large Cap Macro Fund 3. TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF VMWARE'S BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS VMWARE'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 30-May-2012 30-May-2012 DEVON ENERGY CORPORATION Security 25179M103 Meeting Type Annual Ticker Symbol DVN Meeting Date 06-Jun-2012 ISIN US25179M1036 Agenda 933612839 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT H. HENRY For For 2 JOHN A. HILL For For 3 MICHAEL M. KANOVSKY For For 4 ROBERT A. MOSBACHER, JR For For 5 J. LARRY NICHOLS For For 6 DUANE C. RADTKE For For 7 MARY P. RICCIARDELLO For For 8 JOHN RICHELS For For 2. APPROVE, IN AN ADVISORY VOTE, EXECUTIVE COMPENSATION. Management For For 3. RATIFY THE APPOINTMENT OF THE INDEPENDENT AUDITORS FOR 2012. Management For For Crescent Large Cap Macro Fund 4. APPROVE AMENDING THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO GRANT STOCKHOLDERS THE RIGHT TO CALL A SPECIAL MEETING. Management For For 5. APPROVE THE 2012 INCENTIVE COMPENSATION PLAN. Management Against Against 6. APPROVE THE 2 2009 LONG-TERM INCENTIVE COMPENSATION PLAN. Management Against Against 7. REPORT ON THE DISCLOSURE OF LOBBYING POLICIES AND PRACTICES. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 05-Jun-2012 05-Jun-2012 CHECK POINT SOFTWARE TECHNOLOGIES LTD. Security M22465104 Meeting Type Annual Ticker Symbol CHKP Meeting Date 07-Jun-2012 ISIN IL0010824113 Agenda 933634520 - Management Item Proposal Type Vote For/Against Management 1. ELECTION OF DIRECTORS: GIL SHWED, MARIUS NACHT, JERRY UNGERMAN, DAN PROPPER, DAVID RUBNER, DR. TAL SHAVIT. Management For For 2. RE-ELECTION OF 2 OUTSIDE DIRECTORS: YOAV CHELOUCHE AND GUY GECHT. Management For For Crescent Large Cap Macro Fund 3. TO RATIFY THE APPOINTMENT AND COMPENSATION OF KOST, FORER, GABBAY & KASIERER, A MEMBER OF ERNST & YOUNG GLOBAL, AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 4. APPROVE COMPENSATION TO CHECK POINT'S CHIEF EXECUTIVE OFFICER WHO IS ALSO CHAIRMAN OF THE BOARD OF DIRECTORS. Management For For 5. TO AUTHORIZE THE CHAIRMAN OF CHECK POINT'S BOARD OF DIRECTORS TO CONTINUE SERVING AS CHAIRMAN OF THE BOARD OF DIRECTORS AND THE CHIEF EXECUTIVE OFFICER FOR UP TO THREE YEARS FOLLOWING THE MEETING (AS REQUIRED BY ISRAELI LAW). Management For For 6A. I AM A CONTROLLING SHAREHOLDER OR HAVE A PERSONAL INTEREST IN ITEM 2. MARK "FOR" YES OR "AGAINST" NO. Management Against 6B. I AM A CONTROLLING SHAREHOLDER OR HAVE A PERSONAL INTEREST IN ITEM 4. MARK "FOR" YES OR "AGAINST" NO. Management Against 6C. I AM A CONTROLLING SHAREHOLDER OR HAVE A "PERSONAL INTEREST" IN ITEM 5. MARK "FOR" YES OR "AGAINST" NO. Management Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 06-Jun-2012 06-Jun-2012 Crescent Large Cap Macro Fund BIOGEN IDEC INC. Security 09062X103 Meeting Type Annual Ticker Symbol BIIB Meeting Date 08-Jun-2012 ISIN US09062X1037 Agenda 933618843 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CAROLINE D. DORSA Management For For 1B. ELECTION OF DIRECTOR: STELIOS PAPADOPOULOS Management For For 1C. ELECTION OF DIRECTOR: GEORGE A. SCANGOS Management For For 1D. ELECTION OF DIRECTOR: LYNN SCHENK Management For For 1E. ELECTION OF DIRECTOR: ALEXANDER J. DENNER Management For For 1F. ELECTION OF DIRECTOR: NANCY L. LEAMING Management For For 1G. ELECTION OF DIRECTOR: RICHARD C. MULLIGAN Management For For 1H. ELECTION OF DIRECTOR: ROBERT W. PANGIA Management For For 1I. ELECTION OF DIRECTOR: BRIAN S. POSNER Management For For 1J. ELECTION OF DIRECTOR: ERIC K. ROWINSKY Management For For 1K. ELECTION OF DIRECTOR: STEPHEN A. SHERWIN Management For For 1L. ELECTION OF DIRECTOR: WILLIAM D. YOUNG Management For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS BIOGEN IDEC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. SAY ON PAY - AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For Crescent Large Cap Macro Fund 4. TO APPROVE AN AMENDMENT TO BIOGEN IDEC'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION ESTABLISHING DELAWARE AS EXCLUSIVE FORUM FOR CERTAIN DISPUTES. Management For For 5. TO APPROVE AN AMENDMENT TO BIOGEN IDEC'S SECOND AMENDED AND RESTATED BYLAWS PERMITTING HOLDERS OF AT LEAST 25% OF COMMON STOCK TO CALL SPECIAL MEETINGS. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 26-Apr-2012 26-Apr-2012 CELGENE CORPORATION Security Meeting Type Annual Ticker Symbol CELG Meeting Date 13-Jun-2012 ISIN US1510201049 Agenda 933620189 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT J. HUGIN For For 2 R.W. BARKER, D. PHIL. For For 3 MICHAEL D. CASEY For For 4 CARRIE S. COX For For 5 RODMAN L. DRAKE For For 6 M.A. FRIEDMAN, M.D. For For 7 GILLA KAPLAN, PH.D. For For 8 JAMES J. LOUGHLIN For For Crescent Large Cap Macro Fund 9 ERNEST MARIO, PH.D. For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. APPROVAL OF AN AMENDMENT TO THE COMPANY'S 2 Management For For 4. APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 5. STOCKHOLDER PROPOSAL DESCRIBED IN MORE DETAIL IN THE PROXY STATEMENT. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 27-Apr-2012 27-Apr-2012 AMERICAN TOWER CORPORATION Security 03027X100 Meeting Type Annual Ticker Symbol AMT Meeting Date 19-Jun-2012 ISIN US03027X1000 Agenda 933622246 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RAYMOND P. DOLAN Management For For 1B. ELECTION OF DIRECTOR: RONALD M. DYKES Management For For 1C. ELECTION OF DIRECTOR: CAROLYN F. KATZ Management For For 1D. ELECTION OF DIRECTOR: GUSTAVO LARA CANTU Management For For 1E. ELECTION OF DIRECTOR: JOANN A. REED Management For For Crescent Large Cap Macro Fund 1F. ELECTION OF DIRECTOR: PAMELA D.A. REEVE Management For For 1G. ELECTION OF DIRECTOR: DAVID E. SHARBUTT Management For For 1H. ELECTION OF DIRECTOR: JAMES D. TAICLET, JR. Management For For 1I. ELECTION OF DIRECTOR: SAMME L. THOMPSON Management For For 2. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. TO REQUIRE EXECUTIVES TO RETAIN A SIGNIFICANT PERCENTAGE OF STOCK ACQUIRED THROUGH EQUITY PAY PROGRAMS UNTIL ONE YEAR FOLLOWING TERMINATION OF THEIR EMPLOYMENT. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 18-Jun-2012 18-Jun-2012 BED BATH & BEYOND INC. Security Meeting Type Annual Ticker Symbol BBBY Meeting Date 22-Jun-2012 ISIN US0758961009 Agenda 933647577 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: WARREN EISENBERG Management For For 1B. ELECTION OF DIRECTOR: LEONARD FEINSTEIN Management For For Crescent Large Cap Macro Fund 1C. ELECTION OF DIRECTOR: STEVEN H. TEMARES Management For For 1D. ELECTION OF DIRECTOR: DEAN S. ADLER Management For For 1E. ELECTION OF DIRECTOR: STANLEY F. BARSHAY Management For For 1F. ELECTION OF DIRECTOR: KLAUS EPPLER Management For For 1G. ELECTION OF DIRECTOR: PATRICK R. GASTON Management For For 1H. ELECTION OF DIRECTOR: JORDAN HELLER Management For For 1I. ELECTION OF DIRECTOR: VICTORIA A. MORRISON Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP Management For For 3. TO APPROVE, BY NON-BINDING VOTE, THE 2 COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. TO APPROVE THE 2012 INCENTIVE COMPENSATION PLAN. Management Against Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed CRESCENT LARGE CAP MACRO FUND GCILX UMB BANK, N.A. 21-Jun-2012 21-Jun-2012 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Starboard Investment Trust By: (Signature and Title) /s/ J. Philip Bell Date: August 27, 2012 J. Philip Bell President and Principal Executive Officer The Crescent Funds
